Citation Nr: 1443522	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim for left ear hearing loss.

4.  Entitlement to service connection for left ear hearing loss.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and August 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issues of entitlement to service connection for right ear hearing loss, entitlement to service connection for hypertension, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 1999 rating decision, which became final, the RO denied the Veteran's applications to reopen entitlement to service connection for bilateral hearing loss and hypertension.

2.  Evidence submitted since June 1999 is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss and hypertension; combined with VA assistance and considering the other evidence of record, this evidence raises a reasonable possibility of substantiating the claims.

3.  The Veteran was exposed to noise in service.

4.  The Veteran has a left ear hearing loss disability for VA purposes as defined by regulation.

5.  Resolving doubt in the Veteran's favor, the evidence of record demonstrates a nexus between his left ear hearing loss and military service.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision is final as to the claims for service connection for bilateral hearing loss and hypertension.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. New and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2013).

4.  The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the issues decided herein, given the favorable nature of the Board's decision.

II.  New and Material Evidence

In this case, the Veteran's claims for service connection for bilateral hearing loss and hyperension were last denied in a June 1999 rating decision on the basis that the evidence did not establish either a current hearing loss disability as defined by VA or that the Veteran had a current chronic disability of hypertension.  The Veteran did not appeal this decision within one year, nor was any new and material evidence submitted within one year of the rating decision under 38 C.F.R. § 3.156(b).  Accordingly, the June 1999 rating decision became final, and the question before the Board at this juncture is whether new and material evidence has been submitted since the June 1999 rating decision to reopen the claims. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claims were last denied in June 1999.  With regard to his claimed bilateral hearing loss, evidence added to the record includes two positive nexus opinions, audiograms demonstrating hearing loss of the left ear for VA purposes, and private audiograms noting mild hearing loss of the right ear, with speech recognition scores (SRSs) below 94 percent.   With regard to his hypertension, the Veteran submitted private treatment records and VA examination reports noting a medical history of hypertension, as well as a prescription for Triamterene as early as 2005.  This evidence bears directly on the missing element of a current disability for each of the issues on appeal, the reason why the claims were last denied.  When the Board considers this evidence combined with VA's duty to assist, the evidence raises a reasonable possibility of substantiating the claims.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claims for entitlement to service connection for bilateral hearing loss and hypertension.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection for Left Ear Hearing Loss

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for left ear hearing loss have been met.  As an initial matter, the evidence establishes a current disability for left ear hearing loss as defined by VA during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  The Board notes that, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385 (2013).  For example, looking at the most recent January 2009 VA audiology examination results, the above criteria were met.  Thus, for the left ear, first element required for service connection has been established.

Turning to the next element, that of in-service incurrence or aggravation of a disease or injury, the record establishes that the Veteran was exposed to loud noises in service.  Service treatment records reflect that noise hazards as part of his duties.   In fact, the RO conceded exposure to military noise exposure in a September 1997 in its grant of service connection for tinnitus, citing his specialty on active duty as an engine technician.  

Having determined that the Veteran has a current diagnosis of left ear hearing loss and that he was exposed to loud noises in service, the Board now turns to the remaining element of service-connection, that of a nexus between the present disability and the in-service noise exposure.  The claims file contains conflicting medical opinions addressing the likelihood of a causal connection between the Veteran's service and his hearing loss.  In this regard, a January 2009 VA examiner opined unfavorably, while a January 2009 VA allopathic and osteopathic physician opined favorably.  The Veteran also submitted a letter from his private physician in November 2003, who also provided a positive nexus opinion, explaining that the "etiology of your hearing loss . . . is as likely as not secondary to the excessive noise exposure during your Military career."

In looking at each of these opinions, they each contain a rationale for the conclusions reached; furthermore, each considered a history of the Veteran's military noise exposure and pertinent history.  Because there is nothing in the record that would suggest that the negative VA opinion should be entitled to more probative weight than that of the positive opinions, the Board finds that the third element of a nexus to service has sufficiently been demonstrated by the evidence in this case, which is in equipoise.

Given the diagnosis of left ear hearing loss for VA purposes rendered during the appeal period and the favorable nexus opinions of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection.  As such, the Veteran's service-connection claim for left ear hearing loss is granted.


ORDER

New and material evidence having been submitted, the claim for service connection for hypertension is reopened, and the claim is granted to this extent only.

New and material evidence having been submitted, the claim for service connection for right ear hearing loss is reopened, and the claim is granted to this extent only.

New and material evidence having been submitted, the claim for service connection for left ear hearing loss is reopened.

Service connection for left ear hearing loss is granted.


REMAND

With regard to the reopened claim for right ear hearing loss, the Board finds that additional development is needed.  Namely, the Veteran has submitted multiple private audiogram results throughout the appeal period prior to the January 2009 VA audiology examination, some of which document a SDSs of less than 94 percent.  The Board notes that there is a duty to obtain clarification of private medical reports when "a private medical report is the only evidence on a material issue, and material medical evidence can no longer be obtained as to that issue, yet clarification of a relevant, objective fact would render the private medical report competent for the assignment of weight."  Carter v. Shinseki, 26 Vet. App. 534, 545 (2014) (citing Savage v. Shinseki, 24 Vet. App. 259, 267-70 (2011).  Here, because such scores would be indicative of a hearing loss disability for VA purposes if the SDSs were the result of Maryland CNC speech discrimination testing, the Board finds that these private audiogram reports should be sent to a VA examiner to review so that it can be ascertained what type of speech discrimination testing was used in these private audiograms or whether the private audiograms otherwise reflect the presence of a hearing loss disability of the right ear as defined in 
38 C.F.R. § 3.385 (2013) at any time during the appeal period.

Next, with respect to the Veteran's reopened claim for hypertension, the Board notes that there has been several treatment reports documenting the Veteran's current medical history of hypertension.  Moreover, service treatment records reflect a diagnosis of hypertension, controlled with diet, as well as "mild hypertension" in service.  There are also numerous elevated blood pressure readings in service, including several diastolic pressures of 90 or above, and at least one systolic reading over 160 (see Summary of Defects of December 1978 examination).  Furthermore, a diagnosis of "mild hypertension" was provided at a July 1997 VA examination, which is within a year of service separation.  Accordingly, the Board finds that a VA examination is warranted to ascertain the nature and etiology of the Veteran's claimed hypertension.

Finally, with regard to the claim for TDIU, it would be premature for the Board to adjudicate this issue because the decision to award TDIU could be impacted by the initial rating and effective date assigned for the left ear hearing loss, as well as the outcome of the remanded issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Moreover, the Board notes that there is some question as to if/when the Veteran stopped working, so the Veteran should be asked to resubmit a new VA Form 21-8940 outlining his employment history through the present time.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a current VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Request an addendum VA audiological opinion.  The examiner is requested to provide clarification regarding the private audiograms of record, some of which reflect speech discrimination scores of less than 94 percent, to determine whether these audiogram findings reflects the presence of a hearing loss disability of the right ear as defined by VA at any time during the appeal period.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hypertension.  The claims file [i.e. all relevant information from the Veteran's electronic claims file(s)] must be provided to and reviewed by the examiner.

The examiner is requested to render an opinion as to the following questions: (1) is it at least as likely as not (a 50 percent or greater probability) the Veteran has a diagnosis of hypertension at any time during the appeal period, and (2) is it at least as likely as not (a 50 percent or greater probability) that such hypertension is related to service.  In rendering such an opinion, the examiner is directed to discuss the high blood pressure readings in service, notations of hypertension in service, as well as the diagnosis of mild hypertension in the July 1997 VA examination report.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for right ear hearing loss, entitlement to service connection for hypertension, and entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


